TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 28, 2014



                                     NO. 03-14-00047-CR


                                     Jon Drake, Appellant

                                                v.

                                 The State of Texas, Appellee




          APPEAL FROM 331ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
              DISMISSED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment of conviction entered by the district court. Having reviewed

the record, it appears that the appeal should be dismissed. Therefore, the Court dismisses the

appeal. Because appellant is indigent and unable to pay costs, no adjudication of costs is made.